Defendant’s obligation to repay the loan was to mature when its business was “established” or “built up”. Since that status has not been attained the indebtedness has not yet become due. As a consequence the judgment is unanimously reversed, with costs to the appellant, and judgment is directed to be entered in favor of the appellant dismissing the complaint herein, with costs, without prejudice to the commencement of a new action when and if the loan matures. Present — Peck, P. J., Glennon, Dore, Cohn and Breitel, JJ.